El Juez Asociado Señor Sifre
emitió la opinión del tribunal.
Jesús Rivera Matos, peticionario, e Ignacio Rivera Cartagena, fueron acusados en el antiguo Tribunal de Distrito de Puerto Rico, Sección de Caguás, de un delito de asesinato' en primer grado. Se les celebró juicio por jurado y éste trajo un veredicto de culpabilidad. Ambos procesados fue-ron sentenciados a, reclusión perpetua. Apelaron, radi-cando oportunamente en este Tribunal el legajo de la sen-tencia y la transcripción de evidencia. La apelación fue desestimada en li de marzo de 1946, porque el abogado que a la sazón les representaba no radicó alegato, no obstante la. *433prórroga que le concedimos para hacerlo, ni compareció el día señalado para la vista del recurso. En 15 de mayo de 1953, presentó el peticionario una moción pidiéndonos que reconsideremos la resolución desestimando el recurso y que lo reinstalemos para que “siga el trámite que establece la. Ley y el Reglamento de este Tribunal en casos criminales”.. Las razones en que funda su solicitud son, en síntesis, las siguientes: (a) que no fué informado por su abogado de “los trámites en relación con su caso”, y nunca pudo comu-nicarse con él, (ó) la Secretaría de este Tribunal no le noti-ficó la resolución desestimando la apelación por falta de alegato, (1) (c) Se le privó de un juicio imparcial y justo, y la sentencia está viciada de nulidad, a juicio del peticio-nario, porque el tribunal a quo (a) no instruyó al jurado de que el peso de la prueba sobre el carácter voluntario de la confesión recaía sobre el fiscal, y que era deber del jurado determinar si la confesión había sido voluntaria, (6) resol-vió dicho tribunal en presencia del jurado que la confesión había sido prestada voluntariamente, fundándose para ello en la conclusión de un testigo.
Se opone El Pueblo de Puerto Rico. Nos dice que carecemos de poder para reconsiderar y restablecer la apelación siete años después de dictada la resolución desestimándola “y de. remitido el mandato al tribunal a quo”. Alega ade-más, que aún teniendo ese poder, no estaríamos justificados en reinstalar el recurso, porque no actuó el peticionario con la debida diligencia, y las cuestiones que plantearía en la apelación, de ser ésta reinstalada, no son meritorias.
Tiene razón El Pueblo de Puerto Rico al sostener que carecemos de autoridad para reconsiderar. No es posible hacerlo sin pedir la devolución del mandato que fuera enviado al tribunal a quo en 26 de mayo de 1946, Serrallés v. Sancho Bonet, Tes., 55 D.P.R. 142; Collazo v. Sancho Bonet, Tes., 55 D.P.R. 145, y esto no procede en el caso de autos. Es doc-*434trina firmemente establecida que una vez que el mandato ha sido enviado a la corte sentenciadora, en ausencia de fraude, accidente, inadvertencia o error, no puede ser reclamado. Serrallés v. Sancho Bonet, Tes., supra; Pueblo v. Pérez Peña, 59 D.P.R. 562; People v. McDermott, 97 Cal. 1247; People v. Egan, 185 P.2d 82 (Cal.), y ninguna de esas circunstancias están aquí presentes.(2) Al desestimar la apelación, este Tribunal actuó deliberadamente, y dentro de sus poderes. Hemos resuelto que “radicar el alegato en ape-lación es requisito indispensable que debe cumplir el apelante para perfeccionar el recurso”, y que éste puede ser desestimado si no se radica, sin que estemos obligados a escudriñar cél récord en busca de errores, cuando por no haberse pre-sentado el alegato, ninguno ha sido señalado. Pueblo v. Buscaglia, 58 D.P.R. 921. El mandato fué remitido al triIhunál sentenciador en el curso ordinario del procedimiento, y en consonancia con la resolución desestimando la apelación.
Los casos de Desmornes v. Desmornes, 12 D.P.R. 127, Santiago v. Noa, 20 D.P.R. 443 y Bonilla v. Alvarado, Hábeas Corpus, número 422 (resuelto en 8 de diciembre de 1943) citados por el peticionario, son claramente inaplica-bles, porque en ninguno de ellos fué planteada la cuestión que ha sido suscitada en el de autos sobre la falta de autori-*435dad para reconsiderar después que el mandato ha sido en-viado al tribunal sentenciador.

La moción debe ser declarada sin lugar.

El Juez Asociado Sr. Marrero no intervino.

 La notificación se hizo ál abogado del peticionario.


 En Pueblo v. Pérez Peña, supra, dictamos una sentencia que íué notificada al abogado del apelante, pero no a éste. Después de haberse enviado al tribunal a quo, el apelante, representado por otro abogado, solicitó la reconsideración. La denegamos, diciendo:
“No ha mucho esta corte, en el caso de Serrallés v. Sancho Bonet, Tesorero, 55 D.P.R. 142, 143, se expresó así:
“ ‘De modo consistente esta- Corte Suprema ha aplicado la regla de que una vez que el mandato ha sido remitido a la corte sentenciadora, en ¿usencia de fraude, accidente, inadvertencia o error, no puede ser reclamado, negándose a reconsiderar sentencias ya comunicadas a las cortes que las dictaron. Véanse los casos de Falcó v. Sucesión Suau, 18 D.P.R. 744, Royal Bank of Canada v. Goico et al., 35 D.P.R. 1056, González v. Sociedad Civil ‘Peña y Balbás’, 38 D.P.R. 1042; Schluter & Cía., Sucr. v. González et al., 38 D.P.R. 249, Manrique v. Ramírez González, 38 D.P.R. 540 y Mojica v. Corte, 49 D.P.R. 535, especialmente los dos últimos en los que se estudia la cuestión con alguna amplitud y se cita jurisprudencia de las cortes del continente.’ ”.